                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

UNITED STATES OF AMERICA,      )
                               )
      Plaintiff,               )
                               )
                               )
      v.                       )
                               )
SOUTHERN COAL CORPORATION; )
A&G COAL CORPORATION;          )
JUSTICE COAL OF ALABAMA, LLC; )
BLACK RIVER COAL, LLC;         )
CHESTNUT LAND HOLDINGS LLC; )
DOUBLE BONUS COAL COMPANY; )
DYNAMIC ENERGY, INC; FOUR      )                    Case No. 7:19-cv-354
STAR RESOURCES, LLC; FRONTIER )                     Senior Judge Glen E. Conrad
COAL COMPANY, INC; INFINITY    )
ENERGY, INC; JUSTICE ENERGY    )
COMPANY, INC; JUSTICE          )
HIGWALL MINING, INC;           )
KENTUCKY FUEL CORP.;           )
KEYSTONE SERVICES INDUSTRIES, )
INC.; M&P SERVICES, INC.; NINE )
MILE MINING COMPANY, INC.;     )
NUFAC MINING COMPANY, INC.;    )
PAY CAR MINING, INC.; PREMIUM )
COAL COMPANY, INC.; S AND H    )
MINING, INC.; SEQUOIA ENERGY,  )
LLC; TAMS MANAGEMENT, INC.;    )
VIRGINIA FUEL CORP.,           )
                               )
      Defendants.              )


       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants Double Bonus Coal Company, Dynamic Energy, Inc., Frontier Coal Company,

Justice Energy Company, Inc., Justice Highwall Mining, Inc., Keystone Services Industries, Inc.,

M&P Services, Inc., Nufac Mining Company, Inc, and Pay Car Mining Company, Inc.,

(collectively, “Movants”) state the following as a Reply in Support of Their Motion to Dismiss:
                                               1

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 1 of 15 Pageid#: 260
I.     Introduction

       In its Response to Defendants’ Motion to Dismiss, the Plaintiff asserts that the Movants

and their attorneys have misled the Court through factual assertions made in their Memorandum

of Law in support of the Motion to Dismiss. This is simply false. The only Defendant entities that

moved to dismiss the Complaint are those entities which are subsidiaries of Bluestone Resources,

Inc. All other Defendants answered the Complaint. When Vice-President and General Counsel

Steve Ball testified in a deposition on March 14, 2019 regarding the business activities that took

place in Roanoke, Virginia, that testimony was absolutely true. It is also true that, as of March 14,

2019, Bluestone Resources, Inc. was in the midst of a corporate reorganization with the intent to

relocate certain functions of the Bluestone Resources, Inc.’s subsidiaries to Daniels, West Virginia.

Likewise, every single assertion in Mr. Lusk’s affidavit regarding the business activities of the

Bluestone Resources, Inc. subsidiaries is absolutely true- dooming the Plaintiff’s arguments to the

contrary.

       Unlike Mr. Lusk’s Affidavit, the Declaration of Thomas Charboneau, which was attached

to the Plaintiff’s Complaint, contains many material misrepresentations regarding outstanding

assessments. Before an assessment can be properly included in any collection action before this

Court, it must be a final order of the Federal Mine Safety and Health Review Commission

(“Commission”). See 30 U.S.C. §§ 815(a) and (d) and 30 U.S.C. § 820(j). The charts included

with Mr. Charboneau’s Declaration include as “final orders” cases which are currently pending

before the Commission. For instance, Mr. Charboneau declares that Assessment Case Numbers

000484392 and 000486293 are “final orders” of the Commission and are included within the

assessments that the United States seeks to collect in this action.        However, case number

000484392 has been assigned Docket No. WEVA 2019-0355 and case number 000486293 has



                                                 2

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 2 of 15 Pageid#: 261
been assigned Docket No. WEVA 2019-0434. The Petition for Assessment of Civil Penalty in

Docket No. WEVA 2019-0355, which is the document which commences the administrative

proceeding, was filed May 14, 2019 and is attached hereto as Exhibit A. The Petition in Docket

No. WEVA 2019-0434 was filed May 16, 2019 and is attached hereto as Exhibit B. Both

documents were filed after the Complaint in this action and both of these cases are still pending

before the Commission. By law, they are not “final orders.” There are other cases identified in

Mr. Charboneau’s Declaration which are likewise not final orders of the Commission. By the

Plaintiff’s logic, Mr. Charboneau’s Declaration could be characterized as false or misleading. Did

he intentionally mislead the Court?            Is it appropriate for the Movants to characterize Mr.

Charboneau’s false statements as “stunning?” Or is it possible that Mr. Charboneau made a

mistake?

        The attorneys which drafted the Complaint in James C. Justice, III, et. al. v. OSMRE, No.

7:19cv381 (W.D. Va. May 17, 2019) (OSMRE Complaint), have previously represented

companies owned and/or operated by Mr. Justice. See Ezzell Affidavit, Exhibit C, at ¶¶ 4-5. At

the time the OSMRE Complaint was filed, the attorneys made the assumption, based on previous

work, that Dynamic Energy, Inc., Frontier Coal Company, Justice Energy Company, Inc., and Pay

Car Mining, Inc. maintained their principal place of business in Roanoke. Id. ¶ 6. The attorneys

were unaware of the detailed corporate activities of the Bluestone Resources, Inc. at the time the

OSMRE Complaint was filed. Id. ¶ 7. To be fair, this fact, considering the number of parties and

allegations in the Complaint, was not necessarily a material fact, considering that a party, as a

Plaintiff, is free to invoke this Court’s jurisdiction.1 Nevertheless, it was an inaccurate statement




1
 The amounts owed to OSMRE by the four entities have been paid and those entities are in the process of being
removed from the litigation. See Ezzell Affidavit, Exhibit C, at ¶ 10.

                                                        3

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 3 of 15 Pageid#: 262
as to the principal place of business of those four entities. A mistake. An inadvertent oversight.

It was not the intent to mislead this Court. See Ezzell Affidavit, Exhibit C, at ¶ 8.

       The Plaintiff alleges in its Complaint that the principal place of business of the Bluestone

Resources, Inc. subsidiaries is in West Virginia. Ironically, in its Response, the Plaintiff

characterized those exact same allegations when made by the Movants in their Motion to Dismiss

as “stunning” and “frivolous.” However, on its face, the Plaintiff’s Complaint fails to allege a

basis for personal jurisdiction against the Movants in the Western District of Virginia. At the time

the Complaint was filed, the Plaintiff had access to the consent decree filed in 2016 and to Mr.

Ball’s testimony yet still alleged that the principal place of business for the Movants was in West

Virginia. The Movants have never alleged that they have “no ties” to the Western District of

Virginia and the Government’s characterization to the contrary is misleading. Rather, the Movants

allege that, in weighing the factors a court considers in determining whether personal jurisdiction

exists, there is a lack of sufficient minimum contacts for personal jurisdiction to rest with this

Court. The principal place of business for these entities is Daniels, West Virginia. This position

is entirely consistent with statements the Plaintiff made to this Court in paragraphs 5-28 of its

Complaint.

       Other than the effort to tarnish the Movants and their counsel before this Court, the

Plaintiff’s basis for personal jurisdiction rests primarily on the Federal Debt Collection Procedures

Act (“FDCPA”), 28 U.S.C. U.S.C. § 3001, et seq., a statute which does not apply to confer personal

jurisdiction in efforts to collect Mine Act debt. Additionally, the fact that a party invokes the

court’s jurisdiction in one matter is insufficient to confer general personal jurisdiction over that

party as a defendant in future unrelated matters. The Government’s reliance on the 2016 consent

decree is therefore misplaced. Finally, the Movants are not “at home” in Virginia for the Court to



                                                  4

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 4 of 15 Pageid#: 263
exercise general jurisdiction and do not fall within the reach of the Virginia long-arm statute for

the Court to exercise specific jurisdiction. As set forth below, the Defendants’ should be dismissed

from this action because the Court lacks personal jurisdiction.

II.    Plaintiff’s Reliance on the FDCPA’s Nationwide Service of Process Provision Is
       Misplaced Because It Does Not Apply to the Collection of Debt Arising Under the
       Mine Act.

       In many instances, the Federal Debt Collection Procedures Act (“FDCPA”), 28 U.S.C.

U.S.C. § 3001, et seq., provides the “exclusive civil procedures” for the United States’ debt

collection efforts. 28 U.S.C. § 3001(a). Like several other federal laws, including, the Employee

Retirement Income Security Act (“ERISA”) 29 U.S.C. § 1332, and the Securities Exchange Act,

15 U.S.C. § 78aa, the FDCPA provides for nationwide service of process, stating in relevant part

that process “may be served in any state…[.]” 28 U.S.C. § 3004(b).

       Although the Supreme Court of the United States has not yet had occasion to consider

whether the traditional minimum contacts analysis (state forum) and nationwide service of process

authorized by federal statute (national forum) are constitutionally reconcilable, lower federal

courts have found that “when the personal jurisdiction of a federal court is invoked based upon a

federal statute providing for nationwide service, the relevant inquiry is whether the respondent has

had sufficient minimum contacts with the United States.” See e.g., In re Application to Enforce

Admin. of Subpoenas of S.E.C. v. Knowles, 87 F.3d 413, 417 (10th Cir. 1996); Flynn v. Ohio Bldg.

Restoration, Inc., 260 F.Supp.2d 156, (D.D.C. 2003) (holding that the nationwide service of

process provision of ERISA subjected a defendant lacking minimum contacts with the District of

Columbia to personal jurisdiction in the District of Columbia because the defendant had sufficient

minimum contacts with the United States).




                                                 5

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 5 of 15 Pageid#: 264
       However, unlike other federal laws which contemplate nationwide service of process and

have been interpreted to require only minimum contacts with the United States to exercise personal

jurisdiction over a party, Congress placed an important “limitation” on the applicability of the

FDCPA’s exclusive jurisdiction procedures. See 28 U.S.C. § 3001(b). The FDCPA limitation

provides that “[t]o the extent that another federal law specifies procedures for recovering on a

claim or a judgment for a debt arising under such law, those procedures shall apply to such claim

or judgment to the extent those procedures are inconsistent with this chapter.” Id. (emphasis

added). The Supreme Court has advised that Congress’ use of the term “shall” in a statute is a

command and creates an obligation not subject to judicial discretion. United States v. Peters, 783

F.3d 1361, 1364 (11th Cir. 2015) (quoting Alabama v. Bozeman, 121 S.Ct. 2079, 2085 (2001);

Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 118 S.Ct. 956, 962 (1998)).

       Accordingly, courts have routinely held that the mandatory “shall” language included in

the FDCPA’s limitation necessarily renders the FDCPA inapplicable if another federal law directly

contemplates how the government’s debt collection efforts should proceed and those procedures

conflict with the procedures proscribed by the FDCPA. See e.g., McKean v. U.S., 563 F.Supp.2d

182 (D.D.C. 2008) (holding that the plain language of the FDCPA’s limitation dictated that the

FDCPA did not apply to seizure of taxpayer property where the Federal Tax Code provided the

exclusive procedures for the government’s collection efforts); United States v. George, 144

F.Supp.2d 161 (E.D.N.Y. 2001) (holding that the FDCPA’s exclusive civil procedures did not

apply to government’s collection efforts on Federal student loan debt which was specifically

addressed in the Higher Education Act); United States v. Moore., No. 2:17- MC-3809, 2018 WL

1415651 (M.D. Ala. Mar. 1, 2018) (holding that the mandatory “shall” language of the FDCPA

required transfer of garnishment proceeding to the district where the defendant resided).



                                                6

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 6 of 15 Pageid#: 265
        Another federal law which specifically contemplates the procedures for government

collection of unpaid civil penalties arising under it is the Mine Safety and Health Act of 1977, as

amended, 30 U.S.C. § 801, et seq., (“Mine Act”). In pertinent part, the Mine Act provides that

“[c]ivil penalties owed under this Act…may be recovered in a civil action in the name of the United

States brought in the United States district court for the district where the violation occurred or

where the operator has its principal office…[.]” 30 U.S.C. § 820(j) (emphasis added). Thus, the

Mine Act contemplates that civil actions brought on behalf of the United States to collect unpaid

civil penalties may be brought in two, and only two specifically identified forums: 1) the district

where the violations occurred; and 2) where the operator has its principal office. Id.

        Here, the Mine Act’s restrictions on where the Government may initiate a civil action to

collect unpaid civil penalties is squarely at odds with the FDCPA’s nationwide jurisdiction

provision for federal debt collection. Based upon the plain, mandatory language of the FDCPA’s

“limitation,” this conflict must be resolved in favor of the Mine Act’s procedures for selecting the

appropriate forum to initiate a debt collection action and is “not open to judicial discretion.” Thus,

this Court cannot exercise personal jurisdiction over the Defendant’s based solely upon an

inapplicable federal statute which provides for nationwide service of process- instead the focus

must be on minimum contacts that establish the basic parameters for jurisdiction.

        Thus, the Plaintiff’s argument that the Movants have “substantial contacts with the United

States” is irrelevant and misrepresents the applicable jurisdictional inquiry. For jurisdiction to rest

with this Court through operation of a federal statute, the Mine Act, the Plaintiff must show either

that: 1) the violations occurred in this district; or 2) the Defendants maintain their principal office

in this district. Here, the Plaintiff has failed to meet its burden in both respects.




                                                   7

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 7 of 15 Pageid#: 266
       A. The Alleged Violations of the Mine Act and the Resulting Civil Penalties Occurred
          Outside of Virginia.
       In its Complaint, the Plaintiff identified the location where each of the Movants’ mining

activity leading to the assessment of the civil penalties at issue occurred. For every single Movant,

the Plaintiff correctly alleged that the mining activity related to the assessed civil penalties

occurred outside of Virginia. See Complaint ¶ ¶ 11-28. Accordingly, the mining activity of the

Movants’ fails to create a basis for jurisdiction for the collection of civil penalties in any way. The

sworn testimony of Mr. Ball regarding some of the ancillary business functions performed in

Roanoke on behalf of the Movants through their parent company, Bluestone Resources, Inc., prior

to the Complaint being filed does nothing to change this fact. Moreover, the Mine Act does not

contemplate the location of any other non-mining related functions as significant to selecting the

appropriate forum. See 30 U.S.C. § 820(j). Plaintiff contends in its Response that the Movants’

argument that all mining activity occurred outside of Virginia “misses the point” because “this is

a debt collection action pursuant to the FDCPA.” See Pl’s Response, p. 14. However, this

argument rings hollow because the Mine Act, not the FDCPA, controls the statutory jurisdiction

inquiry in this case due to the mandatory limitation discussed above.

       B. The Movants Do Not Maintain Their Principal Office in Virginia.
       The principal office for each Movant is in West Virginia as set forth by the sworn affidavit

of Mr. Lusk. In arguing that the principal office for the Movants is in Virginia, the Government

relies on 1) statements in other litigation and 2) prior testimony of Steve Ball related to Justice

Energy. The statements in other litigation have been addressed herein. The testimony of Steve

Ball is insufficient to establish jurisdiction at this stage because he primarily discussed accounting

and financial functions and in no way contradicted Mr. Lusk’s affidavit. Mr. Ball was deposed on

March 14, 2019 and Mr. Lusk executed the affidavit on July 9, 2019. In that time, changes were


                                                  8

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 8 of 15 Pageid#: 267
made to personnel and specifically personnel related to the accounting functions. As explained by

Mr. Lusk, Mr. Harrah is the CFO for the parent company of the Movants. Mr. Harrah began work

on May 6, 2019. Additionally, the Complaint referenced demand letters sent by the Government

to the Movants requesting payment prior to the filing of this action. Complaint at ¶ 34. Notably,

these letters were sent to the address in West Virginia where the Movants maintain their principal

place of business.2 Although the Movants do not have all the similar documents sent by the

Government, they believe those were sent to the same address in West Virginia. At the time the

suit was brought, the Movants believe that their essential business functions were performed in

West Virginia. (“There is a ‘longstanding principle that the jurisdiction of the Court depends upon

the state of things existing at the time the suit was brought.” Keene Corp. v. U.S., 113 S.Ct. 2015,

2036 (1993) (quoting Minneapolis & S.L.R. v. Peoria & P.U.R. Co., 270 U.S. 580, 586 (1926)

(“The jurisdiction of the lower court depends upon the state of things existing at the time the suit

was brought.”)). Therefore, at the time that the Complaint was filed the principal office for the

Movants was located in West Virginia.

III.       Plaintiff’s Reliance on the 2016 Consent Decree as a Basis for Personal Jurisdiction
           is Misplaced.
           Plaintiff argues that the consent decree filed by four of the Movants, Dynamic Energy, Inc.,

Justice Highwall Mining, Inc., Nufac Mining Company, Inc., and Pay Car Mining, Inc., on

September 30, 2016, accepting this Court’s jurisdiction is evidence that the Court should exercise

personal jurisdiction in this case based upon allegations in the consent decree. However, the

Plaintiff ignores the applicable law on the issues of prior appearances and judicial estoppel and

cites no law to support its position.




2
    See Notifications of Delinquency attached as Exhibit D.

                                                              9

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 9 of 15 Pageid#: 268
         A party's appearance in a prior litigation in a forum does not comprise a waiver of personal

jurisdiction in a subsequent matter. See Klinghoffer v. S.N.C. Achille Lauro Ed Altri–Gestione,

etc., 937 F.2d 44, 50 n.5 (2d Cir.1991); Fesniak v. Equifax Mortg. Servs. LLC, 2015 U.S. Dist.

LEXIS 66238, *16 (D.N.J. May 20, 2015); EEOC v. Vicksburg Healthcare, LLC, 2014 U.S. Dist.

LEXIS 132700, *17 (S.D.Miss. Sept. 22, 2014); Brainware, Inc. v. Scan–Optics, Ltd., 2012 U.S.

Dist. LEXIS 77337, *10 (E.D.Va. May 9, 2012); Alkanani v. Aegis Def. Servs., LLC, 976

F.Supp.2d 13 (D.D.C.2014); appeal dismissed, 2014 U.S.App. LEXIS 18148 (D.C.Cir. Aug. 11,

2014).

         The doctrine of judicial estoppel “typically applies when, among other things, ‘a party has

succeeded in persuading a court to accept that party’s earlier position, so that judicial acceptance

of an inconsistent position in a later proceeding would create the perception that either the first or

the second court was misled.’” Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 170 (2010) (quoting

New Hampshire, 532 U.S. at 750). “The doctrine should be employed when a litigant is playing

fast and loose with the courts, and when intentional self-contradiction is being used as a means of

obtaining unfair advantage.” John Hancock Life Ins. Co. v. Abbott Labs, 863 F.3d 23, 34 (1st Cir.

2017) (internal quotations marks and citation omitted). The party to be estopped must take

positions that are mutually exclusive, must have persuaded a court to adopt or rely on the earlier

position, and “must stand to derive an unfair advantage if the new position is accepted by the

court.” RFF Family P’ship, LP v. Ross, 814 F.3d 520, 528 (1st Cir. 2016) (internal quotation

marks and citation omitted). Judicial estoppel does not apply here.

         The fact that four of the Movants participated as defendants in this Court in 2016 without

raising a personal jurisdiction defense is insufficient to confer personal jurisdiction in this case.

Other than the issue discussed above with respect to the OSMRE Complaint, the Movants have



                                                  10

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 10 of 15 Pageid#: 269
never taken a contrary position to the one it asserts here; that is, the Movants have never tried to

persuade the Court that personal jurisdiction ever existed over them. Rather, the Movants simply

chose not to raise the personal jurisdiction defense in 2016. The Plaintiff has failed to show that

the Movants are attempting to make intentional self-contradicting statements to gain an unfair

advantage by asserting a personal jurisdiction defense now. The Movants did not waive their

constitutional right to raise a personal jurisdiction defense simply because the defense was never

raised in previous litigation or because they have previously appeared before this Court. Therefore,

the Movants’ appearance in this Court in 2016 cannot serve as a basis for exercising personal

jurisdiction over them in this case.

III.   Plaintiff Failed to Show a Basis for General Jurisdiction.
       In its Response, the Plaintiff contends that the Court has general jurisdiction over the

Movants based upon 1) allegations made in a previous filing in this Court; 2) the Movants’ parent

company’s alleged business contacts with the Western District of Virginia; and 3) the Controller’s

office location. Specifically, the Plaintiff first argues that four of the Movants identified their

principal place of business as being in Roanoke, Virginia in the OSMRE Complaint. See P’s

Response p. 11. As discussed above, this erroneous allegation was the result of an inadvertent

mistake made by counsel in that case. See Ezzell Declaration. In any event, a corporation’s

principal place of business is not established simply though a conclusory assertion. Instead, it is

the result of an analysis of several factors to determine where the “nerve center” is located. See

Hertz Corp., 130 S.Ct. at 1184.

       Here, as evidenced by the affidavit of Mr. Lusk, the “nerve center” can hardly be classified

as being in Roanoke at the time of filing. Mr. Lusk has ultimate responsibility and authority

regarding the “direction, control, and coordination” of the Movants’ mining operations and does



                                                11

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 11 of 15 Pageid#: 270
so exclusively in West Virginia. Patrick Graham has ultimate responsibility for the Movants’

compliance with the requirements of the Mine Act and the regulations promulgated pursuant to

the Mine Act and does so exclusively in West Virginia. In fact, the delinquency notification letters

referenced by the Plaintiff in its Complaint pertaining to the outstanding civil penalty assessments

at issue were addressed to each Movant and sent to a location in West Virginia.3 Finally, since

David Harrah was hired May 5, 2018, he has been primarily responsible for the accounting

functions for each Movant and does so in West Virginia.

           Second, the Plaintiff argued that the “business operations” of the Movants’ parent

company, Bluestone Resources Inc., are conducted out of Virginia and that James Justice III, the

Controller, operates his business out of Virginia. Pl’s Response, p. 13. However, this is a

misapplication of the general jurisdiction test articulated by the Supreme Court in Goodyear and

Daimler. The Supreme Court has turned away from the fact intensive analysis of substantial

business contacts in favor a more streamlined test for general jurisdiction. A corporation is deemed

to be “at home” only in the state where it is incorporated and the state where it maintains its

principal place of business.

           These are the two “paradigm bases for general jurisdiction.” Daimler AG v. Bauman, 134

S.Ct. 746, 760 (2014) (citing Cf. Hertz Corp. v. Friend, 130 S.Ct. 1181 (2010). In addition to the

state of incorporation and principal place of business, the Supreme Court in BSNF Ry. Co. v.

Tyrrell, 137 S.Ct. 1549 (2017), explained that in an “exceptional case” a corporation’s contacts

may “be so substantial and of such a nature as to render the corporation at home in that State.” The

Court acknowledged the cased relied upon by the Plaintiff, Perkins v. Benguet Consol. Mining

Co., 72 S.Ct. 413 (1952), as an exceptional case.



3
    See Notifications of Delinquency attached as Exhibit D.

                                                          12

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 12 of 15 Pageid#: 271
       In Perkins, a Philippine mining corporation was forced to cease operations and relocate its

corporate president to Ohio from the Philippines during Japanese occupation of the Philippines

during World War II. The Court found that the president’s “continuous and systematic” contacts

with Ohio during this period of his exclusive control of the corporation’s extremely limited

wartime business activity, all of which occurred in Ohio, was sufficient for a federal court in Ohio

to exercise general jurisdiction over the corporation.

       Here, unlike Perkins, there is nothing that makes this an “exceptional case.” Mr. Lusk is

responsible for directing the general business activities of the Movants’ operations and he does so

in West Virginia. Further, unlike Perkins, the business activity of the Movants was hardly confined

to Virginia. In fact, all the mining activity and the decisions regarding that mining activity,

including the activity which led to the underlying civil penalties, occurred in West Virginia.

Therefore, the Court does not have general jurisdiction over the Movants because they are neither

“at home” in Virginia nor do they have exclusive continuous and systematic” business contacts

with Virginia necessary to make this an “exceptional case.”

IV.    The Virginia Long-Arm Statute Does Not Reach the Movants’ Conduct for the
       Court to Exercise Specific Jurisdiction.

       The Virginia Long-Arm Statute provides that a Virginia court may “exercise personal

jurisdiction over a [defendant], who acts directly or by an agent, as to a cause of action arising

from the [defendant’s] . . . Transacting any business in this Commonwealth; . . . [.]” Va. Code

Ann. § 8.01 328.1(A)(1). “When personal jurisdiction ‘is based solely upon [the long-arm statute],

only a cause of action arising from acts enumerated in [this statute] may be asserted’ against the

defendant.” Thousand Oaks Barrel Co., LLC v. Deep S. Barrels LLC, 241 F. Supp. 3d 708, 714

(E.D. Va. 2017) (quoting Va. Code Ann. § 8.01–328.1(C)). If the long-arm statute does not reach



                                                 13

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 13 of 15 Pageid#: 272
defendant's conduct, the inquiry ends; there is no personal jurisdiction over the defendant.

Universal Leather, 773 F.3d at 558

       Here, the Movants are in the business of mining coal and the coal mining activity of each

Movant occurred outside of Virginia- a fact that cannot be disputed. The civil penalties at issue in

this case are a result of that mining activity and not the result of the accounting functions provided

by their parent corporation which temporarily occurred in Roanoke. The Movants cannot

reasonably be expected to be brought into Court in Virginia based on civil penalties assessed under

the Mine Act for mining activity that occurred outside of Virginia. This cause of action directly

stems from the Movants mining activity in West Virginia and the assessment of civil penalties

related to that mining activity. Therefore, the Virginia long-arm statute does not reach the Movants

alleged conduct and the specific jurisdiction inquiry should end there.

V.     Conclusion

       Based on the foregoing, the Court should dismiss the Complaint against the Defendants for

lack of personal jurisdiction.

                                               Respectfully submitted,

                                               DOUBLE BONUS COAL COMPANY, et al.

                                               By: /s/      Aaron Balla Houchens
                                                               Of Counsel

                                                         Aaron B. Houchens, Esq. (VSB #80489)
                                                         AARON B. HOUCHENS, P.C.
                                                         111 East Main Street
                                                         P.O. Box 1250
                                                         Salem, Virginia 24153
                                                         540-389-4498 (telephone)
                                                         540-339-3903 (facsimile)
                                                         aaron@houchenslaw.com




                                                 14

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 14 of 15 Pageid#: 273
                                                      Christopher D. Pence (WV Bar # 9095)
                                                      HARDY PENCE PLLC
                                                      P. O. Box 2548
                                                      Charleston, WV 25329
                                                      (304) 345-7250 (telephone)
                                                      (304) 553-7227 (facsimile)
                                                      cpence@hardypence.com

                                                      Counsel for Defendants



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 30th of July 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and the foregoing was electronically transmitted

through the CM/ECF system to the following CM/ECF participants:


                      Jason Scott Grover, Esq.
                      U.S. Department of Labor - Office of the Regional Solicitor
                      201 12th Street South, Suite 401
                      Arlington, VA 22202-5450
                      202-693-9326
                      202-693-9392 (Fax)
                      grover.jason@dol.gov

                      Krista Consiglio Frith, Esq.
                      Laura Day Rottenborn, Esq.
                      U.S. Attorney's Office for the Western District of Virginia
                      310 First Street, S.W., Room 906
                      Roanoke, Virginia 24008
                      (540) 857-2250
                      (540) 857-2614 (Fax)
                      krista.frith@usdoj.gov
                      laura.rottenborn@usdoj.gov




                                                      /s/   Aaron Balla Houchens




                                                 15

Case 7:19-cv-00354-GEC Document 34 Filed 07/30/19 Page 15 of 15 Pageid#: 274
